 


114 HRES 5 EH: Adopting rules for the One Hundred Fourteenth Congress.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 5 
In the House of Representatives, U. S.,

January 6, 2015
 
RESOLUTION 
Adopting rules for the One Hundred Fourteenth Congress. 
 
 
That the Rules of the House of Representatives of the One Hundred Thirteenth Congress, including applicable provisions of law or concurrent resolution that constituted rules of the House at the end of the One Hundred Thirteenth Congress, are adopted as the Rules of the House of Representatives of the One Hundred Fourteenth Congress, with amendments to the standing rules as provided in section 2, and with other orders as provided in sections 3, 4, and 5. 
2.Changes to the Standing Rules 
(a)Committees 
(1)Disclosure of foreign payments to witnessesAmend clause 2(g)(5) of rule XI to read as follows:  
 
(5) 
(A)Each committee shall, to the greatest extent practicable, require witnesses who appear before it to submit in advance written statements of proposed testimony and to limit their initial presentations to the committee to brief summaries thereof. 
(B)In the case of a witness appearing in a nongovernmental capacity, a written statement of proposed testimony shall include a curriculum vitae and a disclosure of any Federal grants or contracts, or contracts or payments originating with a foreign government, received during the current calendar year or either of the two previous calendar years by the witness or by an entity represented by the witness and related to the subject matter of the hearing. 
(C)The disclosure referred to in subdivision (B) shall include— 
(i)the amount and source of each Federal grant (or subgrant thereof) or contract (or subcontract thereof) related to the subject matter of the hearing; and 
(ii)the amount and country of origin of any payment or contract related to the subject matter of the hearing originating with a foreign government. 
(D)Such statements, with appropriate redactions to protect the privacy or security of the witness, shall be made publicly available in electronic form not later than one day after the witness appears.. 
(2)Jurisdictional changes 
(A)Committee on the JudiciaryIn clause 1(l)(7) of rule X, insert before the period and criminalization. 
(B)Committee on AppropriationsIn clause 1(b) of rule X, add the following: 
 
(5)Bills and joint resolutions that provide new budget authority, limitation on the use of funds, or other authority relating to new direct loan obligations and new loan guarantee commitments referencing section 504(b) of the Congressional Budget Act of 1974..  
(3)Clarifying the jurisdiction of the Committee on House Administration 
(A)Clause 4(d)(1)(A) of rule X is amended by striking for the and inserting for the Chief Administrative Officer and the. 
(B)Clause 4(a) of rule II is amended by striking the oversight and inserting the policy direction and oversight. 
(4)Committee activity reportsIn clause 1(d) of rule XI— 
(A)in subparagraph (1), insert odd-numbered after each; 
(B)in subparagraph (2)(A), strike applicable period and insert Congress; 
(C)in subparagraph (2)(B), strike in the case of the first such report in each Congress,; and 
(D)in subparagraph (3), strike a regular session of Congress, or after December 15 and insert the last regular session of a Congress, or after December 15 of an even-numbered year. 
(5)Dissenting viewsIn the standing rules, strike supplemental, minority, or additional each place it appears and insert (in each instance) supplemental, minority, additional, or dissenting. 
(6)Consolidating requirements for written rules 
(A)In clause 2(a)(1) of rule XI— 
(i)in subdivision (B) after the semicolon, strike and; 
(ii)in subdivision (C), strike the period and insert ; and; and 
(iii)add the following new subdivision: 
 
(D)shall include provisions to govern the implementation of clause 4 as provided in paragraph (f) of such clause.. 
(B)In clause 4(f) of rule XI, strike Each committee shall adopt written rules to govern its implementation of this clause. Such rules shall contain provisions to the following effect and insert Written rules adopted by each committee pursuant to clause 2(a)(1)(D) shall contain provisions to the following effect. 
(7)Conforming committee and House broadcast standardsIn clause 4(b) of rule XI, strike used, or made available for use, as partisan political campaign material to promote or oppose the candidacy of any person for elective public office and insert used for any partisan political campaign purpose or be made available for such use. 
(8)Eliminating the point of order against considering appropriations measures without printed hearingsIn clause 4 of rule XIII, strike paragraph (c). 
(9)Permanent Select Committee on IntelligenceIn clause 11(a)(1) of rule X, strike 20 and insert 22 and strike 12 and insert 13. 
(10)Committee on EthicsClause 3 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(s)The committee may not take any action that would deny any person any right or protection provided under the Constitution of the United States.. 
(b)Bipartisan Legal Advisory GroupAmend clause 8 of rule II to read as follows: 
 
8. 
(a)There is established an Office of General Counsel for the purpose of providing legal assistance and representation to the House. Legal assistance and representation shall be provided without regard to political affiliation. The Speaker shall appoint and set the annual rate of pay for employees of the Office of General Counsel. The Office of General Counsel shall function pursuant to the direction of the Speaker, who shall consult with the Bipartisan Legal Advisory Group. 
(b)There is established a Bipartisan Legal Advisory Group composed of the Speaker and the majority and minority leaderships. Unless otherwise provided by the House, the Bipartisan Legal Advisory Group speaks for, and articulates the institutional position of, the House in all litigation matters..  
(c)Cost Estimates for major legislation to incorporate macroeconomic effects 
(1)Amend rule XIII by adding the following: 
 
 
Estimates of major legislation8. 
(a)An estimate provided by the Congressional Budget Office under section 402 of the Congressional Budget Act of 1974 for any major legislation shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such legislation. 
(b)An estimate provided by the Joint Committee on Taxation to the Director of the Congressional Budget Office under section 201(f) of the Congressional Budget Act of 1974 for any major legislation shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such legislation. 
(c)An estimate referred to in this clause shall, to the extent practicable, include— 
(1)a qualitative assessment of the budgetary effects (including macroeconomic variables described in paragraphs (a) and (b)) of such legislation in the 20-fiscal year period beginning after the last fiscal year of the most recently agreed to concurrent resolution on the budget that set forth appropriate levels required by section 301 of the Congressional Budget Act of 1974; and 
(2)an identification of the critical assumptions and the source of data underlying that estimate. 
(d)As used in this clause— 
(1)the term major legislation means any bill or joint resolution— 
(A)for which an estimate is required to be prepared pursuant to section 402 of the Congressional Budget Act of 1974 and that causes a gross budgetary effect (before incorporating macroeconomic effects) in any fiscal year over the years of the most recently agreed to concurrent resolution on the budget equal to or greater than 0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or 
(B)designated as such by the chair of the Committee on the Budget for all direct spending legislation other than revenue legislation or the Member who is chair or vice chair, as applicable, of the Joint Committee on Taxation for revenue legislation; and 
(2)the term budgetary effects means changes in revenues, outlays, and deficits.. 
(2)Amend clause 3(h) of rule XIII— 
(A)by striking (1), by striking (A) and inserting (1), and by striking (B) and inserting (2); and 
(B)by striking subparagraph (2).  
(d)Providing for reconvening authority for the House of RepresentativesIn clause 12 of rule I, add the following: 
 
(e)During any recess or adjournment of not more than three days, if in the opinion of the Speaker the public interest so warrants, then the Speaker, after consultation with the Minority Leader, may reconvene the House at a time other than that previously appointed, within the limits of clause 4, section 5, article I of the Constitution, and notify Members accordingly. 
(f)The Speaker may name a designee for purposes of paragraphs (c), (d), and (e).. 
(e)Providing conference committees with time to reach agreementIn clause 7(c)(1) of rule XXII, strike 20 and insert 45 and strike 10 and insert 25. 
(f)Contents of Committee Reports Showing Changes to Existing LawClause 3(e)(1) of rule XIII is amended by striking accompanying document— and all that follows and inserting “accompanying document— 
 
(A)the entire text of each section of a statute that is proposed to be repealed or amended; and 
(B)a comparative print of each amendment to a section of a statute that the bill or joint resolution proposes to make, showing by appropriate typographical devices the omissions and insertions proposed.. 
(g)Mandatory Ethics Training for New MembersClause 3(a)(6)(B)(i) of rule XI is amended by striking new officer or employee and inserting new Member, Delegate, Resident Commissioner, officer, or employee.  
(h)Technical and conforming changes 
(1)Updating references to the Joint Committee on Taxation 
(A)In clause 3(h) of rule XIII, strike Joint Committee on Internal Revenue Taxation each place it appears and insert (in each instance) Joint Committee on Taxation; and 
(B)In clause 11(a) of rule XXII, strike Joint Committee on Internal Revenue Taxation and insert Joint Committee on Taxation. 
(2)Updating cross-references 
(A)In clause 2(i)(2) of rule II, strike 31b-5 and insert 5128. 
(B)In clause 3 of rule XXVI, strike pursuant to clause 1 and insert by August 1 of each year. 
3.Separate Orders 
(a)Independent Payment Advisory BoardSection 1899A(d) of the Social Security Act shall not apply in the One Hundred Fourteenth Congress. 
(b)Staff deposition authority for certain committees 
(1)During the first session of the One Hundred Fourteenth Congress, the chair of a committee designated in paragraph (3), upon consultation with the ranking minority member of such committee, may order the taking of depositions, including pursuant to subpoena, by a member or counsel of such committee. 
(2)Depositions taken under the authority prescribed in this subsection shall be subject to regulations issued by the chair of the Committee on Rules and printed in the Congressional Record. 
(3)The committees referred to in paragraph (1) are as follows: the  Committee on Energy and Commerce, the  Committee on Financial Services, the Committee on Science, Space, and Technology, and the Committee on Ways and Means.  
(c)Providing for transparency with respect to memorials submitted pursuant to Article V of the Constitution of the United StatesWith respect to any memorial presented under clause 3 of rule XII purporting to be an application of the legislature of a State calling for a convention for proposing amendments to the Constitution of the United States pursuant to Article V, or a rescission of any such prior application— 
(1)the chair of the Committee on the Judiciary shall, in the case of such a memorial presented in the One Hundred Fourteenth Congress, and may, in the case of such a memorial presented prior to the One Hundred Fourteenth Congress, designate any such memorial for public availability by the Clerk; and 
(2)the Clerk shall make such memorials as are designated pursuant to paragraph (1) publicly available in electronic form, organized by State of origin and year of receipt. 
(d)Spending Reduction Amendments In Appropriations Bills 
(1)During the reading of a general appropriation bill for amendment in the Committee of the Whole House on the state of the Union, it shall be in order to consider en bloc amendments proposing only to transfer appropriations from an object or objects in the bill to a spending reduction account. When considered en bloc under this paragraph, such amendments may amend portions of the bill not yet read for amendment (following disposition of any points of order against such portions) and are not subject to a demand for division of the question in the House or in the Committee of the Whole. 
(2)Except as provided in paragraph (1), it shall not be in order to consider an amendment to a spending reduction account in the House or in the Committee of the Whole House on the state of the Union. 
(3)It shall not be in order to consider an amendment to a general appropriation bill proposing a net increase in budget authority in the bill (unless considered en bloc with another amendment or amendments proposing an equal or greater decrease in such budget authority pursuant to clause 2(f) of rule XXI). 
(4)A point of order under clause 2(b) of rule XXI shall not apply to a spending reduction account. 
(5)A general appropriation bill may not be considered in the Committee of the Whole House on the state of the Union unless it includes a spending reduction account as the last section of the bill. An order to report a general appropriation bill to the House shall constitute authority for the chair of the Committee on Appropriations to add such a section to the bill or modify the figure contained therein. 
(6)For purposes of this subsection, the term spending reduction account means an account in a general appropriation bill that bears that caption and contains only a recitation of the amount by which an applicable allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of new budget authority proposed by the bill. 
(e)Budget matters 
(1) 
(A)During the first session of the One Hundred Fourteenth Congress, pending the adoption of a concurrent resolution on the budget for fiscal year 2015— 
(i)the provisions of titles III, IV, and VI of House Concurrent Resolution 25, One Hundred Thirteenth Congress, as adopted by the House, shall have force and effect in the House as though Congress has adopted such concurrent resolution; 
(ii)the allocations, aggregates, and other appropriate levels as contained in the statement of the chair of the Committee on the Budget of the House of Representatives in the Congressional Record of April 29, 2014, as adjusted in the One Hundred Thirteenth Congress, shall be considered for all purposes in the House to be the allocations, aggregates, and other appropriate levels under titles III and IV of the Congressional Budget Act of 1974; 
(iii)all references in titles IV and VI of House Concurrent Resolution 25, One Hundred Thirteenth Congress, to a fiscal year shall be considered for all purposes in the House to be references to the succeeding fiscal year; and 
(iv)all references in titles IV and VI of House Concurrent Resolution 25, One Hundred Thirteenth Congress, to allocations, aggregates, or other appropriate levels in this concurrent resolution (or, in the case of section 408 of such concurrent resolution, this resolution) shall be considered for all purposes in the House to be references to the allocations, aggregates, or other appropriate levels contained in the statement of the chair of the Committee on the Budget of the House of Representatives printed in the Congressional Record of April 29, 2014, as adjusted in the One Hundred Thirteenth Congress. 
(B)The chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels provided for in subparagraph (A)(ii) for any bill or joint resolution, or amendment thereto or conference report thereon, if such measure maintains the solvency of the Highway Trust Fund, but only if such measure would not increase the deficit over the period of fiscal years 2015 through 2025. 
(C)The chair of the Committee on the Budget may revise the allocations, aggregates, and other appropriate levels provided for in subparagraph (A)(ii) to take into account the most recent baseline published by the Congressional Budget Office. 
(2) 
(A)During the One Hundred Fourteenth Congress, except as provided in subparagraph (C), a motion that the Committee of the Whole rise and report a bill to the House shall not be in order if the bill, as amended, exceeds an applicable allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974, as estimated by the Committee on the Budget. 
(B)If a point of order under subparagraph (A) is sustained, the Chair shall put the question: Shall the Committee of the Whole rise and report the bill to the House with such amendments as may have been adopted notwithstanding that the bill exceeds its allocation of new budget authority under section 302(b) of the Congressional Budget Act of 1974?. Such question shall be debatable for 10 minutes equally divided and controlled by a proponent of the question and an opponent but shall be decided without intervening motion. 
(C)Subparagraph (A) shall not apply— 
(i)to a motion offered under clause 2(d) of rule XXI; or 
(ii)after disposition of a question under subparagraph (B) on a given bill. 
(D)If a question under subparagraph (B) is decided in the negative, no further amendment shall be in order except— 
(i)one proper amendment, which shall be debatable for 10 minutes equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole; and 
(ii)pro forma amendments, if offered by the chair or ranking minority member of the Committee on Appropriations or their designees, for the purpose of debate.  
(f)Continuing litigation authorities 
(1)Oversight and Government Reform and the Office of General Counsel 
(A)The House authorizes— 
(i)the Committee on Oversight and Government Reform of the One Hundred Fourteenth Congress to act as the successor in interest to the Committee on Oversight and Government Reform of the One Hundred Thirteenth Congress and the One Hundred Twelfth Congress with respect to the civil action Committee on Oversight and Government Reform, United States House of Representatives v. Eric H. Holder, Jr., in his official capacity as Attorney General of the United States, filed by the Committee on Oversight and Government Reform in the One Hundred Twelfth Congress pursuant to House Resolution 706; and 
(ii)the chair of the Committee on Oversight and Government Reform (when elected), on behalf of the Committee on Oversight and Government Reform, and the Office of General Counsel to take such steps as may be appropriate to ensure continuation of such civil action, including amending the complaint as circumstances may warrant. 
(B)The House authorizes the chair of the Committee on Oversight and Government Reform (when elected), on behalf of the Committee on Oversight and Government Reform and until such committee has adopted rules pursuant to clause 2(a) of rule XI, to issue subpoenas related to the investigation into the United States Department of Justice operation known as Fast and Furious and related matters. 
(C)The House authorizes the chair of the Committee on Oversight and Government Reform (when elected), on behalf of the Committee on Oversight and Government Reform, and the Office of General Counsel to petition to join as a party to the civil action referenced in paragraph (1) any individual subpoenaed by the Committee on Oversight and Government Reform of the One Hundred Thirteenth Congress or the One Hundred Twelfth Congress as part of its investigation into the United States Department of Justice operation known as Fast and Furious and related matters who failed to comply with such subpoena, or any successor to such individual. 
(D)The House authorizes the chair of the Committee on Oversight and Government Reform (when elected), on behalf of the Committee on Oversight and Government Reform, and the Office of General Counsel, at the authorization of the Speaker after consultation with the Bipartisan Legal Advisory Group, to initiate judicial proceedings concerning the enforcement of subpoenas issued to such individuals. 
(2)The House of Representatives and the Office of General Counsel 
(A)The House of Representatives of the One Hundred Fourteenth Congress is authorized to act as the successor in interest to the House of Representatives of the One Hundred Thirteenth Congress with respect to the civil action United States House of Representatives v. Sylvia Mathews Burwell, in her official capacity as the Secretary of the United States Department of Health and Human Services, et al., filed by the House of Representatives in the One Hundred Thirteenth Congress pursuant to House Resolution 676. 
(B)The House authorizes the Speaker, on behalf of the House of Representatives, and the Office of General Counsel to take such steps as may be appropriate to ensure continuation of such civil action, including amending the complaint as circumstances may warrant. 
(C)The authorities provided by House Resolution 676 of the One Hundred Thirteenth Congress remain in full force and effect in the One Hundred Fourteenth Congress.  
(3)Authority to provide testimonyThe House authorizes Michael W. Sheehy to provide testimony in the criminal action United States v. Jeffrey Sterling in accordance with the authorizations provided to Mr. Sheehy by the Permanent Select Committee on Intelligence of the One Hundred Thirteenth Congress and the One Hundred Twelfth Congress. 
(g)Duplication of Federal Programs 
(1)The chair of a committee may request that the Government Accountability Office perform a duplication analysis of any bill or joint resolution referred to that committee. Any such analysis shall assess whether, and the extent to which, the bill or joint resolution creates a new Federal program, office, or initiative that duplicates or overlaps with any existing Federal program, office, or initiative. 
(2)The report of a committee on a bill or joint resolution that establishes or reauthorizes a program of the Federal Government shall include a statement, as though under clause 3(c) of rule XIII, indicating whether any such program is known to be duplicative of another such program. The statement shall at a minimum explain whether— 
(A)any such program was included in any report from the Government Accountability Office to Congress pursuant to section 21 of Public Law 111–139; or 
(B)the most recent Catalog of Federal Domestic Assistance, published pursuant to the Federal Program Information Act (Public Law 95–220, as amended by Public Law 98–169), identified other programs related to the program established or reauthorized by the measure. 
(h)Estimates of direct spending 
(1)It shall not be in order to consider any concurrent resolution on the budget, or amendment thereto or conference report thereon, unless it contains a separate heading entitled Direct Spending, which shall include a category for Means-Tested Direct Spending and a category for Nonmeans-Tested Direct Spending and sets forth— 
(A)the average rate of growth for each category in the total amount of outlays during the 10-year period preceding the budget year; 
(B)estimates for each such category under current law for the period covered by the concurrent resolution; and 
(C)information on proposed reforms in such categories. 
(2)Before the consideration of a concurrent resolution on the budget by the Committee on the Budget for a fiscal year, the chair of the Committee on the Budget shall submit for printing in the Congressional Record a description of programs which shall be considered means-tested direct spending and nonmeans-tested direct spending for purposes of this subsection. 
(i)Disclosure of directed rulemakings 
(1)The report of a committee on a bill or joint resolution shall include a statement, as though under clause 3(c) of rule XIII, estimating the number of directed rule makings required by the measure. 
(2)For purposes of this subparagraph, the term directed rule making means a specific rule making within the meaning of section 551 of title 5, United States Code, specifically directed to be completed by a provision in the measure, but does not include a grant of discretionary rule making authority. 
(j)SubcommitteesNotwithstanding clause 5(d) of rule X, during the One Hundred Fourteenth Congress— 
(1)the Committee on Agriculture may have not more than six subcommittees; 
(2)the Committee on Armed Services may have not more than seven subcommittees; 
(3)the Committee on Foreign Affairs may have not more than seven subcommittees; and 
(4)the Committee on Transportation and Infrastructure may have not more than six subcommittees. 
(k)Exercise facilities for former MembersDuring the One Hundred Fourteenth Congress— 
(1)The House of Representatives may not provide access to any exercise facility which is made available exclusively to Members and former Members, officers and former officers of the House of Representatives, and their spouses to any former Member, former officer, or spouse who is a lobbyist registered under the Lobbying Disclosure Act of 1995 or any successor statute or agent of a foreign principal as defined in clause 5 of rule XXV. For purposes of this section, the term Member includes a Delegate or Resident Commissioner to the Congress. 
(2)The Committee on House Administration shall promulgate regulations to carry out this subsection. 
(l)Numbering of billsIn the One Hundred Fourteenth Congress, the first 10 numbers for bills (H.R. 1 through H.R. 10) shall be reserved for assignment by the Speaker and the second 10 numbers for bills (H.R. 11 through H.R. 20) shall be reserved for assignment by the Minority Leader. 
(m)Inclusion of citations for proposed repeals and amendmentsTo the maximum extent practicable and consistent with established drafting conventions, an instruction in a bill or joint resolution proposing to repeal or amend any law or part thereof not contained in a codified title of the United States Code shall include, in parentheses immediately following the designation of the matter proposed to be repealed or amended, the applicable United States Code citation (which may be a note in the United States Code), or, if no such citation is available, an appropriate alternative citation to the applicable law or part. 
(n)Broadening availability of legislative documents in machine readable formatsThe Committee on House Administration, the Clerk, and other officers and officials of the House shall continue efforts to broaden the availability of legislative documents in machine readable formats in the One Hundred Fourteenth Congress in furtherance of the institutional priority of improving public availability and use of legislative information produced by the House and its committees.  
(o)Temporary designationPending the designation of a location by the Committee on House Administration pursuant to clause 3 of rule XXIX, documents may be made publicly available in electronic form at an electronic document repository operated by the Clerk.  
(p)Congressional Member Organization Transparency Reform 
(1)Payment of salaries and expenses through account of organizationA Member of the House of Representatives and an eligible Congressional Member Organization may enter into an agreement under which— 
(A)an employee of the Member’s office may carry out official and representational duties of the Member by assignment to the Organization; and 
(B)to the extent that the employee carries out such duties under the agreement, the Member shall transfer the portion of the Members’ Representation Allowance of the Member which would otherwise be used for the salary and related expenses of the employee to a dedicated account in the House of Representatives which is administered by the Organization, in accordance with the regulations promulgated by the Committee on House Administration under paragraph (2).  
(2)RegulationsThe Committee on House Administration (hereafter referred to as the Committee) shall promulgate regulations as follows: 
(A)Use of MRAPursuant to the authority of section 101(d) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341(d)), the Committee shall prescribe regulations to provide that an eligible Congressional Member Organization may use the amounts transferred to the Organization’s dedicated account under paragraph (1)(B) for the same purposes for which a Member of the House of Representatives may use the Members’ Representational Allowance, except that the Organization may not use such amounts for franked mail, official travel, or leases of space or vehicles.   
(B)Maintenance of limitations on number of shared employeesPursuant to the authority of section 104(d) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(d)), the Committee shall prescribe regulations to provide that an employee of the office of a Member of the House of Representatives who is covered by an agreement entered into under paragraph (1) between the Member and an eligible Congressional Member Organization shall be considered a shared employee of the Member’s office and the Organization for purposes of such section, and shall include in such regulations appropriate accounting standards to ensure that a Member of the House of Representatives who enters into an agreement with such an Organization under paragraph (1) does not employ more employees than the Member is authorized to employ under such section. 
(C)Participation in student loan repayment programPursuant to the authority of section 105(b) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 4536(b)), relating to the student loan repayment program for employees of the House, the Committee shall promulgate regulations to provide that, in the case of an employee who is covered by an agreement entered into under paragraph (1) between a Member of the House of Representatives and an eligible Congressional Member Organization and who participates in such program while carrying out duties under the agreement— 
(i)any funds made available for making payments under the program with respect to the employee shall be transferred to the Organization’s dedicated account under paragraph (1)(B); and 
(ii)the Organization shall use the funds to repay a student loan taken out by the employee, under the same terms and conditions which would apply under the program if the Organization were the employing office of the employee. 
(D)Access to House servicesThe Committee shall prescribe regulations to ensure that an eligible Congressional Member Organization has appropriate access to services of the House. 
(E)Other regulationsThe Committee shall promulgate such other regulations as may be appropriate to carry out this subsection. 
(3)Eligible Congressional Member Organization DefinedIn this subsection, the term eligible Congressional Member Organization means, with respect to the One Hundred Fourteenth Congress, an organization meeting each of the following requirements: 
(A)The organization is registered as a Congressional Member Organization with the Committee on House Administration. 
(B)The organization designates a single Member of the House of Representatives to be responsible for the administration of the organization, including the administration of the account administered under paragraph (1)(B), and includes the identification of such Member with the statement of organization that the organization files and maintains with the Committee on House Administration.  
(C)At least 3 employees of the House are assigned to work for the organization. 
(D)During the One Hundred Thirteenth Congress, at least 30 Members of the House of Representatives used a portion of the Members’ Representational Allowance of the Member for the salary and related expenses of an employee who was a shared employee of the Member’s office and the organization. 
(E)The organization files a statement with the Committee on House Administration and the Chief Administrative Officer of the House of Representatives certifying that it will administer an account in accordance with paragraph (1)(B). 
(q)Social Security Solvency 
(1)Point of orderDuring the One Hundred Fourteenth Congress, it shall not be in order to consider a bill or joint resolution, or an amendment thereto or conference report thereon, that reduces the actuarial balance by at least .01 percent of the present value of future taxable payroll of the Federal Old-Age and Survivors Insurance Trust Fund established under section 201(a) of the Social Security Act for the 75-year period utilized in the most recent annual report of the Board of Trustees provided pursuant to section 201(c)(2) of the Social Security Act. 
(2)ExceptionParagraph (1) shall not apply to a measure that would improve the actuarial balance of the combined balance in the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for the 75-year period utilized in the most recent annual report of the Board of Trustees provided pursuant to section 201(c)(2) of the Social Security Act. 
4.Committees, Commissions, and House Offices 
(a)Select Committee on the Events Surrounding the 2012 Terrorist Attack in BenghaziHouse Resolution 567, One Hundred Thirteenth Congress, shall apply in the same manner as such resolution applied in the One Hundred Thirteenth Congress, except that notwithstanding clause 2(j)(2)(A) of rule XI, the Select Committee on the Events Surrounding the 2012 Terrorist Attack in Benghazi may adopt a rule or motion permitting members of the select committee to question a witness for ten minutes until such time as each member of the select committee who so desires has had an opportunity to question such witness.  
(b)House Democracy PartnershipHouse Resolution 24, One Hundred Tenth Congress, shall apply in the One Hundred Fourteenth Congress in the same manner as such resolution applied in the One Hundred Tenth Congress except that the commission concerned shall be known as the House Democracy Partnership. 
(c)Tom Lantos Human Rights CommissionSections 1 through 7 of House Resolution 1451, One Hundred Tenth Congress, shall apply in the One Hundred Fourteenth Congress in the same manner as such provisions applied in the One Hundred Tenth Congress, except that— 
(1)the Tom Lantos Human Rights Commission may, in addition to collaborating closely with other professional staff members of the Committee on Foreign Affairs, collaborate closely with professional staff members of other relevant committees; and 
(2)the resources of the Committee on Foreign Affairs which the Commission may use shall include all resources which the Committee is authorized to obtain from other offices of the House of Representatives. 
(d)Office of Congressional EthicsSection 1 of House Resolution 895, One Hundred Tenth Congress, shall apply in the One Hundred Fourteenth Congress in the same manner as such provision applied in the One Hundred Tenth Congress, except that— 
(1)the Office of Congressional Ethics shall be treated as a standing committee of the House for purposes of section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i)); 
(2)references to the Committee on Standards of Official Conduct shall be construed as references to the Committee on Ethics; 
(3)the second sentence of section 1(b)(6)(A) shall not apply;  
(4)members subject to section 1(b)(6)(B) may be reappointed for a second additional term; 
(5)any individual who is the subject of a preliminary review or second-phase review by the board shall be informed of the right to be represented by counsel and invoking that right should not be held negatively against them; and 
(6)the Office may not take any action that would deny any person any right or protection provided under the Constitution of the United States. 
5.Order of businessThe Speaker may recognize a Member for the reading of the Constitution on any legislative day through January 16, 2015. 
 
Karen L. Haas,Clerk.
